DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 1/31/2022 has been received. Claims 1, 4, 6, 7, 12-16 and 20 are amended, claims 2, 3, 9-11, 18, and 19 are cancelled, and claims 1, 4-8, 12-17, and 20 are pending. 
Drawings
The drawings (1 sheet, Figures 16 and 17) were received on 1/31/2022.  These drawings are acceptable and overcome the drawing objections noted in the NFOA of 8/31/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 depends from cancelled claim 2 and claim 12 depends from cancelled claim 9. The intended dependencies are therefore unclear. It appears that claim 4 is intended to depend from claim 1 and claim 12 is intended to depend from claim 6 and are treated as such. Claim 12 lacks antecedent basis for “the air flow aperture”. Please clarify. 
Allowable Subject Matter
Claims 1, 4-8, 12-17, and 20 are free of prior art at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732